Citation Nr: 0730520	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the military from December 1966 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The Board notes that the veteran claims to suffer from 
depression and various side effects from prescribed drugs 
secondary to his service-connected disabilities, as indicated 
from the hearing transcript dated December 2006.  These 
matters are referred to the RO for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence shows that the veteran is unable to secure or follow 
a substantially gainful occupation, considering his 
educational and occupational background, as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 
(2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(the Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

Here, the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in November 2004.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The fact that the Social Security Records regarding the 
veteran's awarded disability were not obtained is harmless 
error in that no prejudice to the veteran will result from an 
adjudication of his claim given the favorable disposition.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in an additional delay with no benefit to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  No further assistance in 
developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below.  

II.  TDIU

A total disability rating based on individual unemployability 
may be assigned upon a showing that a veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal 
employment, defined as an amount of earned annual income that 
does not exceed the poverty threshold determined by the 
United States Department of Commerce, Bureau of the Census, 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include cranioplasty (50 percent rating), scar (10 percent 
rating), thrombocytopenia (0 percent rating), Hepatitis C 
Cirrhosis (30 percent rating), and headaches (10 percent 
rating).  The veteran's combined disability evaluation is 70 
percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  This evaluation 
meets the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a), and the question thus 
becomes whether these disabilities, in and of themselves, 
preclude the veteran from securing or following a 
substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  The January 2006 VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) indicates that the 
veteran only completed grade school.  The veteran also stated 
on the form that he has had no other education or training.  
He reported that he had last worked full-time in 1988 as a 
pipefitter/welder. 

As to whether the veteran's service-connected disabilities 
preclude substantially gainful employment, the Board finds 
the opinion from the September 2006 VA C&P examination to be 
particularly helpful.  After review of the claims file, the 
examiner indicated that the veteran was essentially 
unemployable in that she replied "yes" as to whether there 
is total occupational and social impairment due to mental 
disorder and signs and symptoms.  The examiner noted that:  
"The veteran's physical limitations are the main causes of 
his current disability and unemployment.  However the 
veteran's severe headaches and his liver condition directly 
impact his energy level, and his mood.  Therefore as long as 
the veteran's medical conditions continue, his anxiety level 
will be negatively [a]ffected."  

In a December 2006 letter, the veteran's private doctor 
stated that the veteran suffers from the symptoms of Chronic 
Hepatitis C with fatigue, loss of appetite, nausea, and 
chronic joint aches and continues to have difficulties with 
memory and concentration that hinder his ability to follow 
instructions, use judgment, adapt to changes, and deal with 
the general public.  The doctor opined that the veteran 
"continues to be totally disabled and unable to perform the 
mental and physical tasks required to get or keep 
substantially gainful employment." 

In December 2006, the veteran was afforded a video hearing 
before the Board.  The veteran testified that being a carrier 
for Hepatitis C contributed to his unemployability as a 
pipefitter because he had the potential to infect someone 
else if he were injured on the job.  He also mentioned that 
certain side effects from his prescribed drug treatment 
prevented him from being able to operate machinery and/or 
drive a vehicle.
 
Given the medical opinions mentioned above, and the absence 
of clear evidence to the contrary, the full criteria for 
entitlement to TDIU have been met, and this claim is granted. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the provisions 
governing the award of monetary benefits. 
 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


